Citation Nr: 0520652	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a left ankle fracture, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for ventral 
hernia, postoperative residuals of cholecystectomy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from March 1963 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied, in relevant part, 
the veteran's claims seeking entitlement to increased 
disability ratings for ventral hernia and residuals of a left 
ankle fracture.  The veteran filed a notice of disagreement 
in March 2003.  The RO furnished the veteran a statement of 
the case in September 2003 and received the veteran's 
substantive appeal (VA Form 9) in October 2003.

By a separate rating decision, dated in January 2004, the RO 
denied the veteran's claim seeking entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Later that month, the 
RO sent the veteran notice of this adverse determination and 
of his appellate rights.  However, the information of record 
does not reflect that the veteran initiated an appeal that 
contested the denial of the TDIU claim.  As such, this matter 
is not a part of the current appeal.

In a June 2004 statement, the veteran raised the issues of 
entitlement to service connection for residual incisional 
scarring as secondary to the service-connected ventral 
hernia, postoperative residuals of cholecystectomy; and 
entitlement an increased (compensable) disability rating for 
an appendectomy scar.  As the RO has not adjudicated these 
matters, they are referred to the RO for any appropriate 
action.

The issue of entitlement to an increased disability rating 
for ventral hernia, postoperative residuals of 
cholecystectomy, currently rated 40 percent disabling, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran's residuals of a fractured left ankle are 
currently manifested by objective findings of instability and 
hypertrophy of the left ankle, and are productive of no more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the residuals of a left ankle fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5273 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in September 2002, VA notified the veteran 
and his representative of the information and medical 
evidence that was needed to substantiate the veteran's claim 
for an increased rating.  Specifically, VA asked the veteran 
to submit evidence showing that his service-connected left 
ankle disability had increased in severity.  The letter 
indicated that this evidence may be a doctor's statement, 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and the dates of examinations and 
tests.  The veteran was also asked to submit statements from 
other individuals who were able to describe from their first-
hand knowledge how his disability had become worse, as well 
as his own statement describing the same.  In addition, VA 
forwarded to the veteran an authorization and consent form 
for health care providers so that VA could obtain those 
records.  The veteran was also asked to furnish the dates and 
places of treatment provided at a VA facility or authorized 
by VA, so that VA could request those records.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his claim for 
increase.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (2004) (describing harmless error).

The record also reflects that the veteran was provided with a 
copy of appealed rating decision and a statement of the case, 
which discuss the pertinent evidence, and the laws and 
regulations related to his left ankle claim, and essentially 
notify him of the cumulative evidence that has already been 
provided to VA or obtain on his behalf.  The RO obtained the 
veteran's VA treatment records and arranged for the 
appropriate examinations.  Neither the veteran nor his 
representative asserts that there is further evidence to be 
obtained in support of the left ankle claim, or that there 
was a request for assistance which has not been acted on.  
All records obtained or generated have been associated with 
the claims file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. § 3.159(c) (2004).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Normal ankle dorsiflexion is to 20 degree and normal plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II (2004).  
Under Diagnostic Code 5271, marked limitation of motion of 
either ankle warrants a 20 percent rating.  Pursuant to 
Diagnostic Code 5273, malunuion of the os calcis or 
astragalus of either ankle warrants a 20 percent rating if 
there is marked deformity.  A 20 percent rating is highest 
schedular rating assignable under Diagnostic Codes 5271 and 
5273.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5270, ankylosis of either ankle 
warrants a 30 percent rating if the ankle is fixed in plantar 
flexion at an angle between 30 and 40 degrees, or in 
dorsiflexion at an angle between 0 and 10 degrees.  A 40 
percent rating requires that the ankle be fixed in planter 
flexion at an angle of more than 40 degrees; or, in 
dorsiflexion at an angle of more than 10 degrees; or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a.

Turning to consideration of an increased rating for residuals 
of a left ankle fracture, the record reflects that the 
veteran has expressed complaints of pain and increasing 
instability of the left ankle.  The medical evidence does 
contain objective findings of laxity and hypertrophy of the 
left ankle as shown by a VA outpatient examination in March 
2003.  These same findings have been associated with a 
diagnosis of left ankle instability and have been assessed as 
a chronic problem not likely to improve.  Given the 
statements of record of the veteran and of his spouse 
attesting to the veteran's problems with instability on 
weight bearing and ambulation and in light of the pertinent 
medical evidence, the Board finds it reasonable to conclude 
that the symptomatology associated with the veteran's 
residuals of a fractured left ankle more nearly approximates 
that of a 20 percent rating under Diagnostic Code 5273 
requiring residual impairment productive of marked ankle 
deformity.  See 38 C.F.R. §§ 4.3, 4.7, 4.21; see also Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (The Board's selection 
of a diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exist for its selection).  Accordingly, an 
increased rating is not warranted.

Similarly, the Board observes that the veteran, as shown by 
the November 2002 VA examination report, demonstrates left 
ankle motion measuring 50 degrees of flexion and 60-70 
degrees of extension and tends to indicate a normal range of 
left ankle motion.  Thus, neither actual limitation of left 
ankle motion nor functional loss due to painful motion is 
currently shown by the results of the November 2002 and March 
2003 examinations.  See 38 C.F.R. §§ 4.40, 4.45; Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. at 206.  As such, the provisions requiring a rating 
based on limitation of motion under Diagnostic Code 5271 is 
not for application.  Moreover, as the foregoing evidence is 
not clinically characteristic of left ankle impairment 
showing ankylosis, the Board finds that the criteria under 
Diagnostic Code 5270 would not provide for a disability 
rating in excess of 20 percent in this case.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exist such an exception or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  Clearly due to the long-
standing severity of the veteran's left ankle disability, 
interference with the veteran's employment as a 
carpenter/construction worker is foreseeable.  However, the 
Board finds that the record does not reflect frequent periods 
of hospitalization because of the left ankle disability, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Accordingly, 
a disability rating in excess of 20 percent on this basis is 
not warranted.


ORDER

Entitlement to an increased disability rating for residuals 
of a left ankle fracture, currently evaluated as 20 percent 
disabling, is denied.


REMAND

From a careful review of the information of record, the Board 
determines that there is additional development that must be 
completed by the RO prior to appellate review of the 
veteran's claim for an increased rating for ventral hernia, 
postoperative residuals of cholecystectomy.

The evidence of record indicates that the medical findings 
contained in the report of VA examination conducted in 
November 2002, and in VA treatment records dated between 
October 2001 and January 2004, collectively, show that the 
veteran continues to present with large ventral/incisional 
hernias, for which surgery has been indicated, as well as 
large diastasis recti.  That notwithstanding, the record 
evidence also includes lay statements from the veteran and 
his spouse to the effect that the hernia condition has caused 
the veteran to develop muscle weakness of the abdominal wall, 
for which surgery is now no longer recommended.

Currently, the veteran's service-connected ventral hernia, 
postoperative residuals of cholecystectomy, is evaluated as 
40 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7339.  This diagnostic code at the 100 
percent rating refers to criteria addressing manifestations 
of diastasis of recti, diffuse destruction, and weakening and 
fascial support of the abdominal wall muscles, and whether 
surgical treatment can be accomplished for purposes of hernia 
repair.  As the current record evidence does not contain 
sufficient detail that adequately describes the level of 
impairment associated with such manifestations, the Board 
determines that a medical examination is warranted pursuant 
to 38 C.F.R. § 3.159(c).

In view of the foregoing, and in order to fully and fairly 
consider the issue of entitlement to an increased rating for 
the ventral hernia, this matter is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise in order to 
determine the nature and severity of the 
veteran's ventral hernia, postoperative 
residuals of a cholecystectomy.  The 
claims folder, to include a copy of this 
Remand, is to be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Based on the 
examination results, review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the examiner is asked to 
address the following questions:

(a).  Does the veteran present with a 
ventral hernia that can be described as 
massive and persistent?

(b).  Is the veteran's ventral hernia 
condition manifested by severe diastasis 
of the recti muscles; or, extensive 
diffuse destruction; or, weakening of the 
muscular and fascial support of the 
abdominal wall?  If so, specify whether 
the associated manifestations would 
render the veteran's ventral hernia 
condition inoperable.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for ventral hernia, 
postoperative residuals of 
cholecystectomy, currently evaluated as 
40 percent disabling, based on all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He and his representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


